DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (CN-104599830A).
	Hong et al. teach an assembly device for a three-dimensional triangular iron core, comprising iron core driving devices (as shown in Figs. 1 and 2), wherein each device is capable of driving an iron core (not shown) to be assembled with adjacent iron cores, wherein the number of the iron core driving devices is three (as shown in Fig. 2), wherein each of the iron core driving devices includes an iron core fixing device (4) and a driving assembly (2, 3, 7) configured for driving the iron core fixing device to move as shown in Figs. 1 and 2 (see paragraph [0007]).
	Re. claim 2: The driving assembly includes a support member (3) and a sliding device (2, 7) capable of driving the support member to move as shown in Fig. 1, and the iron core fixing device is mounted on the support member as shown in Fig. 1. 
	Re. claim 3: Hong et al. also teach that a bearing platform (1), wherein the driving assembly further includes a guide rail (7) configured to allow the support member to slide on the guide rail, wherein the guide rail is mounted on the bearing platform, wherein a bottom end of the support member is provided with a slide groove (a spiral hole) cooperating with the guide rail, wherein an angle between center lines of each two adjacent guide rails in length directions is 120 degrees as shown in Fig. 2, and wherein the sliding device is mounted on the bearing platform as shown in Figs. 1 and 2.
	Re. claim 9: Hong et al. also teach that two ends of the guide rail (7) are each provided with a limiting block as shown in Figs. 1 and 2.
	Re. claims 10 and11: Hong et al. also teach that the sliding device is inherently a linear motor in order to move the iron cores to a center of the platform as shown in Figs. 1 and 2. 

Allowable Subject Matter
Claims 4-8 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729